DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carbune et al (U.S. 2018/0061400).

1. 	As per claims 1,9,17 Carbune disclosed a method implemented by one or more processors, the method comprising: connecting, by a client device via a wireless modality, with an automobile computer system that is integral to a vehicle; accessing, by the client device via the automobile computer system, an action intent request that was received from an application of the automobile computer system, wherein the application is in communication with a sensor of the vehicle and the action intent request is based at least on data from the sensor of the vehicle (Paragraph. 0118 & Paragraph. 0048); generating, via the client device and based and on accessing the action intent request, a corresponding instance of the action intent request, wherein the client device includes one or more other action intent requests provided by one or more other applications at the client device; causing the client device to disconnect from the automobile computer system; and causing, subsequent to the client device disconnecting from the automobile computer system, the client device to perform an action based on the action being identified by the corresponding instance of the action intent request, wherein performing the action includes rendering, via an interface of the client device, content identified by the action intent request (Paragraph. 0053).  

2. 	As per claims 2,10,18 Carbune disclosed wherein the client device is void of an installed application that: (i) is provided by a third party who provided the application at the automobile computer system, and/or (ii) is at least partially correlated to the application at the automobile computer system (Paragraph. 0048).  

3. 	As per claims 3,11,19 Carbune disclosed further comprising: 28Attorney Docket No. ZS202-21507 determining a particular context of the client device subsequent to causing the client device to disconnect from the automobile computer system, wherein causing the client device to perform the action is in response to determining the particular context (Paragraph. 0048).  

4. 	As per claims 4,12,20 Carbune disclosed wherein determining the particular context includes determining a location of the client device, and the method further comprises: determining that the content identified by the action intent request is associated with the location of the client device, wherein the action is performed in response to determining that the content identified by the action intent request is associated with the location of the client device (Paragraph. 0064).  

5. 	As per claims 5,13 Carbune disclosed further comprising: providing, by the client device and based on the client device performing the action according to the corresponding instance of the action intent request, a request for the action intent request to be dismissed at the automobile computer system (Paragraph. 0048).  

6. 	As per claims 6,14 Carbune disclosed wherein the request is provided by the client device to a remote server device that is configured to communicate with the automobile computer system and cause the action intent request to be dismissed at the automobile computer system (Paragraph. 0048).  

7. 	As per claims 7,15 Carbune disclosed wherein the action intent request is generated in response to a user providing a spoken utterance to an automated assistant interface of the automobile computer system, and wherein the method further comprises: receiving, from the automobile computer system in response to the user providing the spoken utterance to the automated assistant interface, data corresponding to the spoken utterance; and 29Attorney Docket No. ZS202-21507 causing responsive data to be provided to the automobile computer system based on the received data from the automobile computer system, wherein the action intent request is further based on the responsive data received by the automobile computer system (Paragraph. 0048).
  
8. 	As per claims 8,16 Carbune disclosed wherein the client device disconnects from the automobile computer system at least based on the client device becoming less proximate to the vehicle and/or the automobile computer system (Paragraph. 0048).



Double Patenting

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1-20 of instant application rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-20 of Patent No. 10957126.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:



Instant Application
10957126 (16713039)
1. A method implemented by one or more processors, the method comprising: connecting, by a client device via a wireless modality, with an automobile computer system that is integral to a vehicle; accessing, by the client device via the automobile computer system, an action intent request that was received from an application of the automobile computer system, wherein the application is in communication with a sensor of the vehicle and the action intent request is based at least on a data from the sensor; generating, based on accessing the action intent request, a corresponding instance of the action intent request, wherein the client device includes one or more other action intent requests provided by one or more other applications at the client device; causing the client device to disconnect from the automobile computer system; and causing, subsequent to the client device disconnecting from the automobile computer system, the client device to perform an action according to the corresponding instance of the action intent request, wherein performing the action includes rendering, via an interface of the client device, content identified by the action intent request.
1. (Original) A method implemented by one or more processors, the method comprising: connecting, using an automobile computer system, with a first client device via a wireless communication modality, wherein the first client device includes a client automated assistant, and the automobile computer system comprising an automobile automated assistant; connecting, using the automobile computer system, with a second client device via the wireless communication modality, wherein the second client device is separate from the first client device and includes another client automated assistant; determining, by the automobile computer system, that a first action intent request was generated at the first client device by an application that is accessible via the first client device; determining, by the automobile computer system, that a second action intent request was generated at the second client device by another application that is accessible via the second client device, wherein the second action intent request is different from the first action intent request; generating, by the automobile computer system, data indicating a pendency of each action intent request of the first action intent request and the second action intent request, wherein the data is stored at the automobile computer system; and causing, based on generating the data, one or more interfaces connected to the automobile computer system to provide a notification for each action intent request of the first action intent request and the second action intent request.




The claim 1 of the instant application is obvious in relation to claims 1-20 of the Patent (10957126). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Response to Arguments
11.	Applicant's arguments filed [ have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant alleged that prior art did not disclose,” by a client device via a wireless modality, with an automobile computer system that is integral to a vehicle; accessing, by the client device via the automobile computer system, an action intent request that was received from an application of the automobile computer system, wherein the application is in communication with a sensor of the vehicle and the action intent request is based at least on data from the sensor of the vehicle”.

As to applicant’s allegation Carbune disclosed, “ome non-limiting examples of client computing device(s) that may include the user interface input device(s) 102, the user interface output device(s) 104, and/or the sensor(s) 106 include one or more of: a desktop computing device, a laptop computing device, a standalone hardware device at least in part dedicated to automated assistance, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in-vehicle communications system, an in-vehicle entertainment system, an in-vehicle navigation system), or a wearable apparatus of the user that includes a computing device (e.g., a watch of the user having a computing device, glasses of the user having a computing device, a virtual or augmented reality computing device). (Paragraph. 0048). Examiner interpreted the mobile phone computing device as wireless modality, with an automobile computer system that is integral to a vehicle.

Applicant alleged that prior art did not disclose,” generating, via the client device and based and on accessing the action intent request, a corresponding instance of the action intent request, wherein the client device includes one or more other action intent requests provided by one or more other applications at the client device; causing the client device to disconnect from the automobile computer system; and causing, subsequent to the client device disconnecting from the automobile computer system, the client device to perform an action based on the action being identified by the corresponding instance of the action intent request, wherein performing the action includes rendering, via an interface of the client device, content identified by the action intent request”.

As to applicant’s allegation Carbune disclosed a client computing device may optionally operate one or more applications that enable dialog with the automated assistant 120. Such applications may come in various forms such as a short messaging service (“SMS”) and/or multimedia messaging service (“MMS”) client, an online chat client (e.g., instant messenger, Internet relay chat, or “IRC,” etc.), a messaging application associated with a social network, an email client, a social blogging client, an automated assistant messaging service dedicated to conversations with automated assistant 120, and so forth. In some implementations, one or more of the applications may be implemented via a webpage or other resources rendered by a web browser or other application of a client computing device (Paragraph. 0053). In the above excerpt the client device hosting the client applications that perform actions based on the user request.


    PNG
    media_image1.png
    517
    754
    media_image1.png
    Greyscale


Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 13.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

14.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443